DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the NOA issued on 04/20/2022, wherein acknowledgement a  claim for foreign priority under 35 U.S.C § 119 was checked incorrectly.  Refer to PTO-37 currently attached in this action.

Reasons of Allowance

Claims 22 – 37 are allowed.  Claims 22 - 37 are renumbered as 1 - 16, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the follower circuit of claim 22, the method of transmitting digital data of claim 27 and the follower circuit of claim 32.
Specifically, the prior arts of record, alone or in combination, fails to teach “and provide a voltage signal to the data pad to request the communication session, the voltage signal provided in response to a clock signal received on the data pad during the communication session; and an authentication circuit coupled to the communication circuit to identify a parameter in the data frame”, in combination with all other limitations as claimed in independent claims 22, 27 and 32.
The above limitations generally involve a follower circuit, comprising: a communication circuit coupled to a single data pad to conduct a communication session with the data pad over a serial interface, the communication circuit of no more than three conductors including the data pad, a reference pad, and a power pad, wherein the communication circuit is configured to detect a stepped voltage signal having a plurality of successive voltage levels of three voltage levels on the data pad to initiate a data frame of the communication session and control timing of a clock, and provide a voltage signal to the data pad to request the communication session, the voltage signal provided in response to a clock signal received on the data pad during the communication session; and an authentication circuit coupled to the communication circuit to identify a parameter in the data frame.  
The prior art of record is seen as teaching: 
Evans (U.S PreGrant Publication No. 2011/0029705 A1) teaches a follower circuit (e.g., a slave device 110, Fig. 1, ¶0013), comprising: a communication circuit coupled to a single data pad to conduct a communication session (e.g., at least said slave device is connected to a master device 112 on an I2C serial bus, Fig. 1 via a data line 118, ¶0012 - ¶0014), wherein the communication circuit is configured to detect a stepped voltage signal to initiate a data frame of the communication session (e.g., a master device will send a byte including the address of the device that the master desires to access, and a bit that provides an indication of whether the access is a read or write operation; Fig.3, ¶0023 next three digits 306 can represent specific address of the slave device to be accessed", ¶0015), and provide a voltage signal to the data pad to request the communication session (upon receiving the byte including the address, the circuitry of the slave device will produce an acknowledge (ACK) response signal, with is returned on the DATA line (¶0017); once the master receives the ACK, it can start transmitting or receiving DATA to or from the slave device, ¶0016 - ¶0017); and an authentication circuit coupled to the communication circuit to identify a parameter in the data frame (e.g., Once receiving the byte including the address, all slaves devices will compare it with their own address, ¶0016); 
Chen (U.S PreGrant Publication No. 2008/0031167 A1) teaches a communication session coupled over a serial interface no more than three conductors including the data pad, a reference pad and a power pad (e.g., where the data pad is the high, low, or middle voltage as shown in Fig. 2 or 3.  The other two lines (e.g., conductors or wires) of a serial interface are known to be power and ground (i.e., reference pad), ¶0007, ¶0010 - ¶0012, ¶0024 - ¶0026, ¶0034); and Den Hartog et al. (U.S Patent No. 10,075,157 B1) teaches: that stepped voltage signal, in which is detected, having a plurality of successive voltage levels on three voltage levels on the data pad (Den Hartog: e.g. detecting a received signal having a tristate logic controls that handles 1.8 volts, 2.5 volts and/or 3.3 volts in I2C serial interface, Col 2 (lines 16 – 26); Col 3 (lines 30 – 42) & Col 6 (lines 2 – 6)), but neither of them teaches “and provide a voltage signal to the data pad to request the communication session, the voltage signal provided in response to a clock signal received on the data pad during the communication session; and an authentication circuit coupled to the communication circuit to identify a parameter in the data frame“.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674